                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                            N/A
              Deputy Clerk                                      Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                       N/A                                                  N/A

Proceedings:             (In Chambers) ORDER DISMISSING COMPLAINT WITH LEAVE
                         TO AMEND

        On October 3, 2018, Plaintiff Vadim Stanley Miesegaes (“Plaintiff), a civilly committed
       1
patient proceeding pro se and in forma pauperis, filed a complaint (“Complaint”) pursuant to 42
U.S.C. § 1983. Dkt. No. 1. On October 9, 2018, the Court granted Plaintiff’s request to proceed
in forma pauperis. Dkt. No. 5. The Complaint is brought against the Department of State
Hospitals - Atascadero (“Atascadero State Hospital” or “ASH”) in its corporate capacity, Stirling
Price (“Price”) and Kelly Pyrtorak (“Pyrtorak”) in their official and individual capacities, and
Jonathan Funk (“Funk”) in his individual capacity (collectively, “Defendants”). Compl. at 1.
Plaintiff alleges violations of the Fourteenth Amendment, the Eighth Amendment, the Elder
Abuse and Dependent Adult Civil Protection Act, the Banes Act, and other statutes and
regulations. Id. at 2. Plaintiff requests declaratory and injunctive relief and damages. Id. at 32-
34. For the reasons set forth below, the Complaint is DISMISSED with leave to amend.

I.     THE SCREENING REQUIREMENT

        District courts are required to screen civil complaints filed by individuals proceeding in
forma pauperis. 28 U.S.C. § 1915(e)(2). The Court may dismiss such a complaint, or a portion
thereof, before service of process if the complaint: (1) is frivolous or malicious; (2) fails to state
a claim upon which relief may be granted; or (3) seeks monetary relief from a defendant who is


1
  Petitioner was committed to the California State Department of State Hospitals pursuant to
California Penal Code section 1026 following a finding that he was not guilty of murder by
reason of insanity. Compl. at 2-3.


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 1 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


immune from such relief. Id.; see also Lopez v. Smith, 203 F.3d 1122, 1126-27 & n.7 (9th Cir.
2000) (en banc).

        To determine whether a complaint fails to state a claim for screening purposes, the Court
applies the same pleading standard from Federal Rule of Civil Procedure 8 as it would when
evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Wilhelm v.
Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012); Barren v. Harrington, 152 F.3d 1193, 1194 (9th
Cir. 1998). That is, the Court must determine whether the Complaint contains “sufficient factual
matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. E. 2d 868 (2009) (quotations omitted). The task is
context-specific and “requires the reviewing court to draw on its judicial experience and
common sense.” Id. at 679. The Court must construe all factual allegations set forth in the
complaint as true and in the light most favorable to the plaintiff. Lee v. City of Los Angeles, 250
F.3d 668, 688 (9th Cir. 2001).

        When the Court reviews a complaint for sufficiency, it considers whether the plaintiff has
“plead[ed] factual matter that, if taken as true, states a claim the [defendants] deprived him of his
clearly established constitutional rights[.]” See Iqbal, 556 U.S. at 666. “A pleading that offers
‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not
do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of further factual
enhancement.’” Id. at 678 (alterations in original) (citations omitted).

        The Court may consider exhibits attached to the pleading and incorporated by reference,
but is not required to blindly accept conclusory allegations, unwarranted factual deductions, or
unreasonable inferences. See Petrie v. Electronic Game Card, Inc., 761 F.3d 959, 964 n.6 (9th
Cir. 2014); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); see also Fed.
R. Civ. P. 10(c). Nor is the Court required to accept as true allegations that are contradicted by
the exhibits attached to the complaint. Sprewell, 266 F.3d at 988.

II.    SUMMARY OF ALLEGATIONS

        Plaintiff is a judicially committed patient at ASH, and is also a dependent adult entitled to
protection under California’s Elder Abuse and Dependent Adult Civil Protection Act. Compl. at
3 (citing Cal. Welf. & Inst. Code § 15610.23). Defendant Price is a licensed clinical social


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 2 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


worker and is currently the Executive Director of ASH. Id. at 4. Defendant Funk is a licensed
medical doctor and was Plaintiff’s treating psychiatrist. Id. Defendant Pyrtorak is a registered
dietician who was responsible for providing adequate and sufficient food to patients. Id. at 5.

       A.         Claim I: Sleep Deprivation

        Plaintiff alleges that since early 2016, ASH has had a rule, Administrative Directive 810
(“AD 810”), which directs medical staff to observe patients four times or more per hour in 24
hour cycles, while the patients are in their private living quarters. Compl. at 6. AD 810 directs
medical staff to enter quarters at random time intervals between 7 a.m. and 3 p.m. to inspect
patients and property, and directs staff to enter quarters “on the hour” between 11 p.m. and 7
a.m. to flash a light onto patients’ faces. Id. Plaintiff alleges this constant intrusion by staff has
caused Plaintiff and other patients sleep deprivation, in violation of Plaintiff’s Fourteenth
Amendment rights and the Elder Abuse and Dependent Adult Civil Protection Act. Id. Plaintiff
alleges that the sleep deprivation also deprived Plaintiff of his due process right to access
hospital grounds because it caused Plaintiff to feel emotionally distressed and act out. Id. at 6-7.
Plaintiff alleges that he has had 16 significant disciplinary/behavioral notes due to this policy.
Id. at 7-9. Plaintiff has put Defendant Price on notice twice that the policy is unconstitutional,
but Defendant Price justified the policy. Id. at 9-10. Plaintiff also alleges that this policy by
ASH and Defendant Price meets the elements for stalking under California Civil Code section
1708.7. Id. at 7.

        Plaintiff requests damages against Defendant Price in his individual capacity for
Plaintiff’s sleep deprivation and emotional distress. Id. at 12. Plaintiff also requests a
declaratory judgment that Plaintiff has a clear and established right to sleep and visual privacy in
his room, to be free from stalking and harassment by state officials, and to inspect the hospital’s
records related to his custody, care and treatment. Id. at 13. Finally, Plaintiff requests an
injunction ordering ASH and Defendant Price to rescind AD 810 and to make its non-
confidential rules, regulations, procedures and manuals available to the public and its patients.
Id.

///




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 3 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


       B.         Claim II: Defamation Plus

        Plaintiff alleges that on March 6, 2018, Defendant Funk defamed Plaintiff by
intentionally misdiagnosing Plaintiff as presently being anti-social, severely psychotic due to
amphetamines, and severely addicted to amphetamines, alcohol, opioid, cannabis, and
hallucinogens. Compl. at 14. Plaintiff alleges that he has been sober since January 1, 2006 and
he has no present severe psychotic symptoms or anti-social behavior per the requirements set
forth in the Diagnostic and Statistical Manual, Fifth Edition (“DSM”). Id. at 14-15. Plaintiff
alleges that Defendant Funk willfully departed from the DSM’s emphasis on current
presentation. Id. at 15. Plaintiff requested Defendant Funk revisit and modify the diagnosis, but
Defendant Funk declined and stated that “the diagnosis will remain unchanged for now.” Id. at
15-16. Plaintiff alleges that Defendant Funk’s unwillingness to change his opinions suggest
actual malice. Id. at 16. Plaintiff alleges that Defendant Funk’s opinions are injurious because
these opinions will be relied upon by judicial and medical officers when considering Plaintiff for
discharge. Id. at 17. Plaintiff requests damages against Defendant Funk and an injunction
ordering ASH to rescind Defendant Funk’s defamatory misdiagnosis. Id. at 18.

       C.         Claim III: Procedural Due Process

        Plaintiff alleges that California Welfare and Institutions Code section 7204(a) (“Section
7204”) provides that grounds privileges or passes may be earned by judicially committed
patients and shall be restricted to secured campus areas. Compl. at 18. Section 7204 infers two
areas of patient access, secure or unsecured. Id. at 19. Thus, Plaintiff alleges unsecured areas
must be afforded to patients. Id.

        Plaintiff alleges that California state law requires that the state hospitals be governed by a
uniform rule. Id. at 18. Plaintiff alleges that all of the state hospitals except for ASH developed
a two-fold policy in compliance with Section 7204. Id. The policy at the other state hospitals is
that a patient is either safe or unsafe to be off of their wards or units. Id. Plaintiff alleges that
ASH departed significantly from the intent of the statute through a policy that established five
levels of liberty depending on patient compliance with rules and treatment. Id. at 19. At ASH,
patients are initially issued a level 1 white card, and, once deemed safe, are issued a level 2 red
card, which gives them library access. Id. at 19. Patients are then unduly influenced and coerced
by staff to maintain a 50% or higher treatment group attendance rate to receive a level 3 orange


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 4 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


tag, which gives them access to the canteen and outside grounds. Id. at 20. If patients maintain a
75% or higher attendance rate, they receive a level 4 blue tag, which grants them access to the
community center. Id. At any point, a patient’s level of liberty can be revoked by hospital staff
and patients are not afforded any due process protections to challenge their liberty interest
restrictions. Id.

        Plaintiff alleges that since 2015, his level of liberty was revoked five times without
procedural due process protections. Id. Plaintiff’s restriction level was changed for various
reasons, including Plaintiff inquiring about a surcharge for slippers he did not buy, a suspected
assault that was refuted by eyewitness testimony, violations of internal policies that Plaintiff
contends are “underground regulations,” and telling a student to “butt-out” after the student
obstructed Plaintiff’s guide to the cafeteria. Id. at 20-21. Plaintiff alleges that Defendants are
liable under the Bane Act for interfering with Plaintiff’s constitutional right to his protected
liberty interests. Id. at 21. Plaintiff also alleges that Defendants are liable under the Elder Abuse
and Dependent Adult Civil Protection Act because the unit staff, under ASH and Defendant’s
Price’s directive, are unduly influencing Plaintiff against his will to maintain 50% or higher
treatment attendance in order to preserve his level of liberties. Id. at 22. Plaintiff further alleges
that this policy to coerce compliance with a treatment is in violation of the informed consent
provisions, e.g., Cal. Welf. & Inst. Code §§ 5326.5(a), (b). Compl. at 22-23.

       D.         Claim IV: Food Deprivation

        Plaintiff alleges that on October 27, 2017, a concerned nurse called Defendant Pyrtorak
to inform her that Plaintiff’s weight of 128 pounds was in the abnormal range for Plaintiff’s
height. Compl. at 28. Plaintiff alleges his weight should be in the range of 148-160 pounds. Id.
Defendant Pyrtorak wrote that Plaintiff’s weight and BMI are normal, and encouraged Plaintiff
to eat more at meals. Id. Plaintiff alleges this note contradicts her September 26, 2017 note that
Plaintiff’s food and nutrient intake is adequate, because adequate food intake does not infer
telling a patient to eat more food. Id. Plaintiff alleges that Defendant Pyrtorak’s conclusion is
misleading because BMI is only one screening tool, and Plaintiff’s weight was well outside his
appropriate weight range. Id. at 29. Plaintiff alleges he was denied proper caloric intake. Id.
Plaintiff alleges that Defendant Pyrtorak knows of and disregards an excessive risk to Plaintiff’s
health, causing him to be outside his appropriate weight range. Id.




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 5 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


        Plaintiff alleges that food should meet a patient’s needs in accordance with orders of a
licensed healthcare practitioner and that patient food preferences should be adhered to as much
as possible. Id. at 28 (citing 22 Cal. Code Regs. §§ 73325(a)). Plaintiff alleges that Defendant
Pyrtorak is willfully indifferent and negligent to Plaintiff’s adequate nutrition needs in violation
of these regulations as well as Plaintiff’s substantive due process rights. Id. at 28.

        Plaintiff requests compensatory damages for his weight loss. Id. at 30-31. Plaintiff also
requests a declaratory judgment that he has a clearly established right to adequate nutrition under
federal law, as well as a “preferential diet” under state law. Id. at 31. Plaintiff further requests
an injunction ordering Defendant Pyrtorak to prescribe Plaintiff a preferential diet with
appropriate food substitutes that will meet his daily nutritional needs. Id.

III.   DISCUSSION

       A.         Legal Standards

                  1.     42 U.S.C. Section 1983

       Section 1983 provides, in part, that:

            Every person who, under color of any statute, ordinance, regulation, custom,
            or usage, of any State …, subjects, or causes to be subjected, any citizen of the
            United States or other person within the jurisdiction thereof to the deprivation
            of any rights, privileges, or immunities secured by the Constitution and laws,
            shall be liable to the party injured in an action at law[.]

42 U.S.C. § 1983. Section 1983 does not create substantive rights, but instead acts as a vehicle
for bringing federal constitutional and statutory challenges to actions by state and local officials.
Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).

        Vicarious liability is unavailable for a Section 1983 claim. Iqbal, 556 U.S. at 676. To
state a viable Section 1983 claim against an individual, a plaintiff’s complaint must allege that
the individual’s own actions caused the particular constitutional deprivation alleged. Id.
Individuals cause a constitutional deprivation when they: (1) affirmatively act, participate in
another’s affirmative act, or fail to perform an act they are legally required to do that causes the


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                              Page 6 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


deprivation; or (2) set in motion a series of acts by others which they know or reasonably should
know would cause others to inflict the constitutional injury. See Lacey v. Maricopa County, 693
F.3d 896, 915 (9th Cir. 2012) (citation omitted). Allegations regarding causation must be
individualized and must focus on the duties and responsibilities of the defendant “whose acts or
omissions are alleged to have caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d
628, 633 (9th Cir. 1988) (citations omitted).

                  2.     Individual Capacity and Official Capacity Claims

        A state official sued in his or her official capacity generally is not a “person” subject to
suit under Section 1983. Will v. Michigan Dep't of State Police, 491 U.S. 58, 71, 109 S. Ct.
2304, 105 L. Ed.2 d 45 (1989). An official capacity suit is a suit against the official’s office, and
as such, is actually a claim against the state itself. Id.; Kentucky v. Graham, 473 U.S. 159, 166,
105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985). The Eleventh Amendment prohibits federal
jurisdiction over claims against a state unless the state consents or Congress has abrogated its
immunity. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, 99-100, 104 S. Ct. 900,
79 L. Ed. 2d 67 (1984). California has not consented to suits under Section 1983 in federal
court, and the Supreme Court has held that Section 1983 does not abrogate Eleventh Amendment
immunity. See Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241, 105 S. Ct. 3142, 87 L. Ed.
2d 171 (1985), superseded by statute on other grounds; Graham, 473 U.S. at 169 n.17.

        “In an injunctive or declaratory action grounded on federal law, the State's immunity can
be overcome by naming state officials as defendants.” Graham, 473 U.S. at 169 n.18 (emphasis
in original) (citing Pennhurst, 465 U.S. 89; Ex Parte Young, 209 U.S. 123, 28 S. Ct. 441, 52 L.
Ed. 714 (1908)); see also Green v. Mansour, 474 U.S. 64, 68, 106 S. Ct. 423, 88 L. Ed. 2d 371
(1985) (“[T]he Eleventh Amendment does not prevent federal courts from granting prospective
injunctive relief to prevent a continuing violation of federal law.”). Because the government
entity and not the named official is the “real party in interest” in an official capacity suit, “the
entity’s policy or custom must have played a part in the violation of federal law.” Hafer v. Melo,
502 U.S. 21, 25, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991) (quotations omitted). Additionally,
Young requires “some connection” between the defendant and the enforcement of the alleged
unconstitutional act. See Young, 209 U.S. at 157. The “connection … ‘must be fairly direct; a
generalized duty to enforce state law or general supervisory power over the persons responsible
for enforcing the challenged provision will not subject an official to suit.’” Snoeck v. Brussa,


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                              Page 7 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


153 F.3d 984, 986 (9th Cir. 1998) (citing Los Angeles County Bar Ass'n v. Eu, 979 F.2d 697, 704
(9th Cir. 1992)).

        On the other hand, individual capacity suits “seek to impose liability upon a government
officer for actions taken under color of state law.” Hafer, 502 U.S. at 25. It is enough for the
plaintiff to show that the official, acting under color of state law, caused the deprivation of a
federal right. Id. (citing Graham, 473 U.S. at 166).

                  3.     Conditions of Confinement

        “Persons who have been involuntarily committed are entitled to more considerate
treatment and conditions of confinement than criminals whose conditions of confinement are
designed to punish.” Youngberg v. Romeo, 457 U.S. 307, 321-22, 102 S. Ct. 2452, 73 L. Ed. 2d
28 (1982). A civilly committed individual’s right to constitutionally adequate conditions is
protected by the substantive component of the Due Process Clause of the Fourteenth
Amendment. Id. at 315. To determine whether these substantive due process rights have been
violated, the Court must balance the individual’s “liberty interests against the relevant state
interests.” Id. at 320-21. The proper standard in determining whether a condition or restriction
is constitutional for a civilly committed individual is whether “professional judgment in fact was
exercised,” rather than the “deliberate indifference” standard used for Eighth Amendment cruel
and unusual punishment claims brought by prisoners. Id. at 312 n.11, 322. “[D]ecisions made
by the appropriate professional are entitled to a presumption of correctness.” Id. at 324.

        A civilly committed person may not be subjected to restrictions and conditions that
amount to punishment, within the bounds of professional discretion. Hydrick v. Hunter, 500
F.3d 978, 997 (9th Cir. 2007), vacated on other grounds, 556 U.S. 1256, 129 S. Ct. 2431, 174
L.Ed.2d 226 (2009); Endsley v. Luna, 750 F. Supp. 2d 1074, 1095 (C.D. Cal. 2010). “For a
particular government action to constitute punishment, (1) that action must cause the detainee to
suffer some harm or ‘disability,’ and (2) the purpose of the governmental action must be to
punish the detainee.” Demery v. Arpaio, 378 F.3d 1020, 1029 (9th Cir. 2004) (citing Bell v.
Wolfish, 441 U.S. 520, 538, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979)). The harm or disability
“must either significantly exceed, or be independent of, the inherent discomforts of
confinement.” Id. at 1030. To show that the purpose of the action is punishment, the restrictions
must be “expressly intended to punish” or be excessive in relation to a non-punitive purpose.


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                           Page 8 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004). Court decisions defining the constitutional
rights of prisoners under the Eighth Amendment establish a floor for the clearly established
constitutional rights of persons who are civilly detained. See Padilla v. Yoo, 678 F.3d 748, 759
(9th Cir. 2012) (citing Hydrick, 500 F.3d at 989).

                  4.     Procedural Due Process

       Although the Ninth Circuit has not addressed the precise standard to be applied to
procedural due process claims brought by civilly committed individuals, these individuals must
be afforded, at a minimum, the rights afforded prisoners. Burruel v. Ahlin, No. 1:18-cv-00103-
LJO-MJS (PC), 2018 WL 1212550, at *7 (E.D. Cal. Mar. 8, 2018) (citing Hydrick, 500 F.3d at
998); Johnson v. Knapp, No. CV 02-9262-DSF (PJW), 2009 WL 764521, at *6 (C.D. Cal. Mar.
16, 2009). Thus, civilly committed individuals may not be deprived of life, liberty, or property
without certain procedural protections. See Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct.
2963, 41 L. Ed. 2d 935 (1974). A liberty interest may arise from the Constitution itself, or from
an expectation or interest created by state laws or policies. Wilkinson v. Austin, 545 U.S. 209,
221, 125 S. Ct. 2384, 162 L. Ed. 2d 174 (2005); Wolff, 418 U.S. at 556-58.

          Where deprivation of a liberty or property interest is at issue, due process requires written
notice of the charges at least 24 hours before a hearing, the opportunity to call witnesses and
present documentary evidence where doing so would not be unduly hazardous to institutional
security or correctional goals, an opportunity to seek staff or inmate assistance when the inmate
is illiterate or the issues are complex, and a written statement as to the evidence relied upon and
the reasons for the disciplinary action taken. See Wolff at 563-70. The decision must also be
supported by “some evidence in the record.” See Superintendent v. Hill, 472 U.S. 445, 454-56,
105 S. Ct. 2768, 86 L. Ed. 2d 356 (1985).

       B.         Analysis

                  1.     Atascadero State Hospital May Not be Named as a Defendant

       Plaintiff brings suit against ASH in its “corporate capacity.” California treats the state
hospitals as “purely public corporations acting as agencies of the state for governmental purposes
exclusively,” and “entirely distinct from either private or municipal corporations.” Angelus


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 9 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


Chevrolet v. State of California, 115 Cal. App.3d 995, 1003 (1981) (citing Napa State Hospital
v. Dasso, 153 Cal. 698, 704 (1908)). Because the Eleventh Amendment prohibits suits against
state agencies, see Natural Resources Defense Council v. California Dept. of Transp., 96 F.3d
420, 422 (9th Cir. 1996), Plaintiff may not name ASH as a defendant for his Section 1983
claims. See Huskey v. Coalinga State Hosp., No. 1:13-cv-01708-MJS (PC), 2013 WL 5934142,
at *2 (E.D. Cal. Nov. 1, 2013) (Coalinga State Hospital not amenable to Section 1983 suit);
O’Haire v. Napa State Hosp., No. C 07-0002, 2009 WL 2447752, at *1 (N.D. Cal. Aug. 7, 2009)
(Napa State Hospital and California Department of Public Health not persons for purposes of
Section 1983).

                  2.     Plaintiff Fails to State a Fourteenth Amendment Claim based on Sleep
                         Deprivation.

        Plaintiff alleges that ASH and Defendant Price’s AD 810 policy violates Plaintiff’s
constitutional rights because the staff’s hourly checks during the night have caused him to be
deprived of sleep. Compl. at 6-7.

        “Conditions which result in chronic, long term sleep deprivation may support a claim
under the Eighth Amendment.” Matthews v. Holland, No. 1:14-cv-01959-SKO (PC), 2017 WL
1093847, at *3 (citing Chappell v. Mandeville, 706 F.3d 1052, 1057-61 (9th Cir. 2013); Keenan
v. Hall, 83 F.3d 1083, 1090-91 (9th Cir. 1996); LeMaire v. Maass, 12 F.3d 1444, 1460 (9th Cir.
1993)). Extreme conditions such as constant bright lighting or long-term excess noise constitute
Eighth Amendment violations. See, e.g., Keenan, 83 F.3d at 1090-91.

        The conditions complained of here do not satisfy the Eighth Amendment standard as they
are not nearly as extreme as the constant bright lighting or excessive noise that courts have found
could constitute cruel and unusual punishment. At most, Plaintiff alleges a brief instance of light
from a flashlight once an hour and some minimal noise when staff enters his room to check on
Plaintiff and the other patients in his room. See Compl. at 6. However, the Court notes that
cases regarding Eighth Amendment violations provide a floor for conditions of civilly committed
individuals, and thus Plaintiff may be able to state a Fourteenth Amendment claim if the
challenged condition or restriction amounts to punishment or otherwise was unreasonable in light
of the relevant state interests, within the bounds of professional discretion. As discussed below,
the Court will allow Plaintiff leave to amend this claim in the complaint.


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                           Page 10 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.



        Plaintiff also alleges that AD 810 directs hospital staff to conduct these checks to
“observe” patients. Id. Taking Plaintiff’s allegations as true, the relevant state interest appears
to be the observation of patients under the state’s custody. The policy of directing hourly checks
at night appears to be reasonable in light of this state interest. Plaintiff does not allege facts to
show that the policy was expressly intended to punish patients or that the policy was excessive in
relation to its non-punitive purpose of observing the status of patients. Plaintiff also does not
allege facts sufficient to show that professional judgment was not exercised by Defendant Price
in promulgating or implementing AD 810. For these reasons, Plaintiff fails to state a Fourteenth
Amendment claim against Defendant Price based on the AD 810 policy.

       Plaintiff also alleges that Defendant Price and hospital staff ignored his complaints that
he could not sleep because of the intrusions. Compl. at 9-10. The exhibits to his Complaint,
however, show that he was offered medication and earplugs to help him sleep and that his
complaints were not ignored. Id. at 44, 48, 49, 54. Plaintiff has not sufficiently alleged that
professional judgment was not exercised in the responses to Plaintiff’s complaints about the AD
810 policy.

                  3.     Plaintiff Fails to State a Claim of Stalking or Harassment.

        Plaintiff also alleges that ASH and Defendant Price are liable for stalking under
California state law because the elements for stalking are met when employees check on Plaintiff
at night pursuant to AD 810. Compl. at 7.

        Under California Civil Code section 1708.7, a defendant is liable for the tort of stalking
when the plaintiff proves three elements. First, the plaintiff must show that the defendant
engaged in a pattern of conduct the intent of which was to follow, alarm, place under
surveillance, or harass the plaintiff. Cal. Civ. Code § 1708.7(a)(1). Second, the plaintiff must
show that as a result of that pattern of conduct, either of the following occurred: (A) the plaintiff
reasonably feared for his or her safety, or the safety of an immediate family member; or (B) the
plaintiff suffered substantial emotional distress, and the pattern of conduct would cause a
reasonable person to suffer substantial emotional distress. Cal. Civ. Code § 1708.7(a)(2). Third,
the plaintiff must show that the defendant, as a part of the pattern of conduct, made a credible
threat with either (i) the intent to place the plaintiff in reasonable fear for his or her safety, or the
safety of an immediate family member, or (ii) reckless disregard for the safety of the plaintiff or


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                Page 11 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


that of an immediate family member. Cal. Civ. Code § 1708.7(a)(3)(A). Additionally, to satisfy
the third element, the plaintiff must have, on at least one occasion, clearly and definitively
demanded that the defendant cease and abate his or her pattern of conduct and the defendant
persisted in his or her pattern of conduct unless exigent circumstances make the plaintiff's
communication of the demand impractical or unsafe. Id.2

        Here, Plaintiff fails to allege facts sufficient to satisfy the third element. Plaintiff has not
alleged facts to show that any defendant or hospital employee made a credible threat with the
intent to place Plaintiff in reasonable fear for his safety or in reckless disregard for Plaintiff’s
safety. The policy at issue provided for routine checks of patients admitted to ASH, and
Plaintiff’s claims that these routine checks constituted a credible threat to his safety are not
persuasive.

                  4.     Plaintiff Fails to State a Section 1983 Defamation Claim

       Plaintiff alleges that Defendant Funk is liable for defamation pursuant to Section 1983
because he misdiagnosed Plaintiff as presently suffering from psychosis and addiction. Compl.
at 14.

        In California, defamation includes any “false and unprivileged publication by writing . . .
which exposes any person to hatred, contempt, ridicule, or obloquy, or which causes him to be
shunned or avoided, or which has a tendency to injure him in his occupation.” Cal. Civ. Code §§
44, 45. To be actionable under state law, an allegedly defamatory statement must, among other
things, “contain a provably false factual connotation.” Gilbrook v. City of Westminster, 177 F.3d
839, 861 (9th Cir. 1999), cert. denied, 528 U.S. 1061, 120 S. Ct. 614, 145 L. Ed. 2d 509 (1999).

        A cognizable defamation claim under Section 1983 requires a plaintiff to allege an injury
to reputation “plus” a loss of a recognizable property or liberty interest. Cooper v. Dupnik, 924
F.2d 1520, 1532 (9th Cir. 1991) (citation omitted), vacated on other grounds, 963 F.2d 1220 (9th
Cir. 1992) (en banc), abrogated on other grounds, Chavez v. Martinez, 538 U.S. 760, 123 S. Ct.
1994, 155 L. Ed. 2d 984 (2003). “There are two ways to state a cognizable § 1983 claim for
defamation-plus: (1) allege that the injury to reputation was inflicted in connection with a

2
 Alternatively, a plaintiff may satisfy the third element if the defendant violated a restraining
order. Cal. Civ. Code § 1708.7(a)(3)(B).


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 12 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


federally protected right; or (2) allege that the injury to reputation caused the denial of a federally
protected right.” Crowe v. County of San Diego, 608 F.3d 406, 444 (9th Cir. 2010) (citing Herb
Hallman v. Chevrolet, Inc. v. Nash-Holmes, 169 F.3d 636, 645 (9th Cir. 1999), cert. denied, 528
U.S. 870, 120 S. Ct. 314, 145 L. Ed. 2d 144 (1999)).

        Plaintiff’s Section 1983 defamation claim against Defendant Funk fails because he does
not identify a loss of a recognizable property or liberty interest. Plaintiff only alleges that the
purportedly defamatory diagnosis is injurious to Plaintiff because it will place him in a false light
when judicial and medical officers evaluate Plaintiff for discharge. Compl. at 17. This
speculative allegation of future injury does not rise to the level of a recognizable property or
liberty interest. Plaintiff also has not alleged that the injury to his reputation was inflicted in
connection with or caused the denial of a federally protected right.

       Plaintiff also alleges that Defendant Funk’s misdiagnosis constitutes a fraudulent
misrepresentation under California law. Plaintiff’s claim of fraud fails, inter alia, because he has
not shown any justifiable reliance on Defendant Funk’s misdiagnosis or resulting damages. See
Lazar v. Superior Court, 12 Cal. 4th 631, 638 (1996) (setting forth the elements of fraud).

                  5.     Plaintiff Fails to State a Cognizable Procedural Due Process Claim.

       Plaintiff alleges that he was deprived of due process when his level of access was reduced
without a hearing. Compl. at 23, 26.

        Civilly committed individuals have a liberty interest in not being punished without due
process. Greene v. Olvera, No. 1:16-cv-01605-LJO-MJS (PC), 2017 WL 68138, at *6 (E.D. Cal.
Jan. 5, 2017); see also Rhoden v. Carona, No. SACV 08-00420 JHN (SS), 2010 WL 4449711, at
*2 (C.D. Cal. Aug. 24, 2010), report and recommendation adopted, 2010 WL 4449590 (C.D.
Cal. Nov. 1, 2010). However, the granting of privileges to persons who engage in treatment does
not necessarily equate to punishment for those persons who do not receive those privileges. See
Allen v. Mayberg, No. 1:06-cv-01801-BLW-LMB, 2010 WL 500467, at *11 (E.D. Cal. Feb. 8,
2010); Spicer v. Richards, No. C07-5109 FDB, 2007 WL 4561101, at *6 (W.D. Wash. Dec. 21,
2017).




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                              Page 13 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


        Here, Plaintiff has not adequately alleged that reductions in access levels equated to
punishment. From level 2 and higher, greater privileges are granted to those who engage in
treatment, including access to the canteen or outside grounds. These facts do not show that a
reduction in level amounts to punishment. See Williams v. Santiago, No. 1:16-cv-01065-MJS
(PC), 2016 WL 6494268, at *3 (E.D. Cal. Nov. 1, 2016) (dismissing with leave to amend
procedural due process claim brought by civil detainee for failure to show how deactivation of
access card was punitive in nature). Additionally, de minimus deprivations such as short-term
losses of privileges on a few occasions do not constitute constitutional violations. See Rhoden,
2010 WL 4449711, at *22 (citing Bell, 441, U.S. at 539 n.20); see also Senty-Haugen v. Goodno,
462 F.3d 876, 886 n.7 (8th Cir. 2006) (deprivation of canteen access and computer privileges are
de minimus deprivations “with which the Constitution is not concerned”). In sum, Plaintiff has
not sufficiently alleged the deprivation of a liberty or property interest for which he would be
entitled to due process protections.

                  6.     Plaintiff Fails to State a Claim Based on Deprivation of Food.

         “Food is one of life’s basic necessities,” and the government is obligated to provide those
in its custody “with adequate sustenance on a daily basis.” Foster v. Runnels, 554 F.3d 807, 812-
14 (9th Cir. 2009). The repeated and unjustified failure to provide adequate food amounts to a
serious deprivation. Id. at 814.

        Here, Plaintiff alleges in a conclusory fashion that Defendant Pyrtorak is not providing
him with adequate nutrition. Although Plaintiff points to his low body weight as supporting this
allegation, Plaintiff does not set forth any facts to show any instances when he was actually
deprived of food by Defendant Pyrtorak or ASH. Rather, Plaintiff essentially complains that he
is not being provided sufficient food that he prefers to eat. See Compl. at 31 (requesting
injunction ordering Defendant Pyrtorak to prescribe Plaintiff a “preferential diet with appropriate
food substitutes”); id. at 83 (noting Plaintiff has history of requesting inappropriate food items);
id. at 85 (noting Plaintiff self-restricts intake in an attempt to get preferences granted). Because
Plaintiff merely alleges that the food he chooses to eat does not meet his nutritional requirements
and he does not allege any actual deprivations or denials of adequate food, Plaintiff’s claim
based on lack of food fails. See Williams v. DeLeon, No. 1:15-cv-00543-SKO (PC), 2018 WL
4352902, at *10 (E.D. Cal. Sep. 11, 2018) (finding no substantive due process violation where




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                              Page 14 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


food was available to civil detainee free of cost but detainee made the personal decision not to
show his ID to obtain food).

///
       C.         Leave to Amend

         Federal Rule of Civil Procedure 15 provides that leave to amend should be freely given
“when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has further stated that a
district court should grant leave to amend “if it appears at all possible that the plaintiff can
correct the defect.” Lopez, 203 F.3d at 1130-31 (citing Balistreri v. Pacifica Police Dep’t, 901
F.2d 696, 709 (9th Cir. 1990)). Plaintiff has not had the opportunity to amend his complaint.
Accordingly, the Court grants Plaintiff leave to amend.

IV.    CONCLUSION

        In light of the foregoing, Plaintiff’s Complaint is hereby DISMISSED with leave to
amend. If Plaintiff intends to pursue this matter, he shall file a “First Amended Complaint” by
November 28, 2018. If, given the contents of this Order, Plaintiff elects not to proceed in this
action, he may expedite matters by signing and returning the attached Notice of Dismissal by the
foregoing deadline which will result in the voluntary dismissal of this action without prejudice.
Any amended complaint must: (a) be labeled “First Amended Complaint”; (b) be complete in
and of itself and not refer in any manner to prior complaints, i.e., it must include all of the claims
on which Plaintiff seeks to proceed, Local Rule 15-2; (c) contain a “short plain” statement of the
claim(s) for relief, see Fed. R. Civ. P. 8(a); (d) make each allegation “simple, concise and
direct,” Fed. R. Civ. P. 8(d)(1); (e) make allegations in numbered paragraphs, “each limited as
far as practicable to a single set of circumstances,” Fed. R. Civ. P. 10(b); (f) set forth clearly the
sequence of events giving rise to the claims for relief; and (g) allege with sufficient specificity
what each defendant did and how that individual’s conduct violated Plaintiff’s civil rights.

       Plaintiff shall not bring in his amended complaint new claims against new defendants that
do not belong in the same case as Plaintiff’s instant action against Defendants.3 The Court will

3
 A plaintiff may join persons as defendants if “any right to relief is asserted against them jointly,
severally, or in the alternative with respect to or arising out of the same transaction, occurrence,
or series of transactions or occurrences,” and “any question of law or fact common to all


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                             Page 15 of 16
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 18-08498 CJC (RAO)                             Date: October 29, 2018
Title:          Vadim Stanley Miesegaes v. Department of State Hospitals - Atascadero et al.


recommend dismissal without prejudice of any new claims in the amended complaint that do not
properly belong in this action.

        Plaintiff is cautioned that, absent further order of the Court, his failure to timely file
a First Amended Complaint or Notice of Dismissal may result in the dismissal of this action
with or without prejudice on the grounds above or for failure to diligently prosecute.

      In addition, the Clerk is directed to provide a Central District of California Civil
Rights Complaint Form, CV-66, to Plaintiff to facilitate his filing of a First Amended
Complaint if he elects to proceed in that fashion.

       IT IS SO ORDERED.

       Attachments.




                                                                                          :
                                                               Initials of Preparer       dl




defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). The “same transaction”
requirement “refers to similarity in the factual background of a claim.” Coughlin v. Rogers, 130
F.3d 1348, 1351 (9th Cir. 1997).


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                          Page 16 of 16
